Consent of Independent Registered Public Accounting Firm The Board of Directors Nationwide Life and Annuity Insurance Company: We consent to the use of our reports with respect to Nationwide VL Separate Account-G dated March 13, 2009 and Nationwide Life and Annuity Insurance Company dated April 10, 2009, included herein, and to the reference to our firm under the heading Independent Registered Public Accounting Firm in the Statement of Additional Information (FileNo.333-155153). /s/ KPMG LLP Columbus, Ohio
